CORRECTED NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 31, 2022 was filed after the mailing date of the Notice of Allowability on December 22, 2021 and payment of the issue fee on March 17, 2022, yet prior to the mailing date of the present Corrected Notice of Allowability.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on November 18, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any one of the patents issued in copending U.S. Application Serial Nos. 17/254,444; 17/254,427; 17/254,521; and, 17/254,411 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 1-6 have been found allowable over the cited prior art and prior art cited herein.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all the cumulative limitations of Applicant’s independent claim 1 with particular attention to “a multilayer structure layer composed of a first unit layer and a second unit layer, and a lone layer, the first unit layer and the second unit layer being alternately stacked, the multilayer structure layer and the lone layer being stacked such that more than one multilayer structure layer and more than one lone layer are alternately stacked”, “the first unit layer including cubic AlxTi1-xN crystal grains”, “the second unit layer including cubic AlyTi1-yN crystal grains”, “the lone layer including cubic TizAl1-zN crystal grains”, “an atomic ratio x of Al in the AlxTi1-xN being 0.8 or more and 0.95 or less”, “an atomic ratio y of Al in the AlyTi1-yN being 0.7 or more and 0.8 or less”, and “an atomic ratio z of Ti in the TizAl1-zN being 0.55 or more and 0.7 or less”.
United States Pre-Grant Patent Application Publication No. 2017/0021429 A1 to Paseuth, et al. (hereinafter “Paseuth”) teaches an embodiment of a hard coating (80) for a cutting tool comprised of a first (21) and second (22) crystalline phase with the first crystalline phase (21) being comprised of alternating layers of Ti1-x1Alx1N (21a) and Alx2Ti1-x2N (21b) which have a cubic crystal structure, i.e., sodium chloride crystalline structure, and a composition of 0.5 < x1 < 0.75 and 0.75 < x2 < 0.95 and the second crystalline phase (22) having a wurtzite crystal structure.  However, Paseuth does not teach or suggest a multilayer structure layer comprised of a first unit layer including cubic AlxTi1-xN crystal grains with an atomic ratio x of Al being 0.8 or more and 0.95 or less, and a lone layer including cubic TizAl1-zN crystal grains with an atomic ratio z of Ti being 0.55 or more and 0.7 or less, in which more than one multilayer structure layer and more than one lone layer are alternately stacked as recited in the context of Applicant’s independent claim 1.
United States Pre-Grant Patent Application Publication No. 2019/0071792 A1 to Paseuth, et al. (hereinafter “Paseuth II”) teaches a surface-coated cutting tool includes a base material and a hard coating layer comprising a first layer composed of nitride or carbonitride of AlxTi1-x and a second layer composed of nitride or carbonitride of AlyTi1-y stacked alternately into one or more layers (See Abstract of Paseuth II).  In at least one embodiment, Paseuth II teaches the first layer each has an atomic ratio x of Al varying in a range of 0.6 or more to less than 1 (par. [0024] of Paseuth II); the second layer each has an atomic ratio y of Al varying in a range of 0.45 or more to less than 0.6 (par. [0024] of Paseuth II); and, the largest value of difference between the atomic ratio x and the atomic ratio y is 0.05<x-y<0.5 (par. [0024] of Paseuth II).  When comparing the teachings of Paseuth II and independent claim 1, the first layer of Paseuth teaches Applicant’s claimed “first unit layer” and the second layer of Paseuth teaches Applicant’s claimed “lone layer”.  However, Paseuth II does not teach the first layer comprises, for example, two (2) first layers juxtaposed adjacent each other such that two (2) first layers composed of nitride or carbonitride of AlxTi1-x where the atomic ratio x of Al varying in a range of 0.6 or more to less than 1 (par. [0024] of Paseuth II).  As Paseuth II does not teach or suggest an embodiment in which the first layer comprises, for example, two (2) first layers juxtaposed adjacent each other, Paseuth II does not teach or suggest Applicant’s claimed “second unit layer including cubic AlyTi1-yN crystal grains” and “an atomic ratio y of Al in the AlyTi1-yN being 0.7 or more and 0.8 or less” according to independent claim 1.  
For this reason, there is no obvious reason to modify the teachings of either Paseuth or Paseuth II and teach “a multilayer structure layer composed of a first unit layer and a second unit layer, and a lone layer, the first unit layer and the second unit layer being alternately stacked, the multilayer structure layer and the lone layer being stacked such that more than one multilayer structure layer and more than one lone layer are alternately stacked”, “the first unit layer including cubic AlxTi1-xN crystal grains”, “the lone layer including cubic TizAl1-zN crystal grains”, “an atomic ratio x of Al in the AlxTi1-xN being 0.8 or more and 0.95 or less”, and “an atomic ratio z of Ti in the TizAl1-zN being 0.55 or more and 0.7 or less” according to Applicant’s independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731